                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

VICKIE AUBREY and                                                                  PLAINTIFFS
HAMZA ALMARZOOQ

v.                                  No. 4:17CV00446 JLH

ZAMAM, LLC; and SYED HUSSAIN                                                    DEFENDANTS

                                          JUDGMENT

       Pursuant to the Findings of Fact and Conclusions of Law entered separately today, judgment

is entered in favor of Hamza Almarzooq against Zamam, LLC, and Syed Hussain, jointly and

severally, in the amount of $29,290.00.

       IT IS SO ORDERED this 29th day of October, 2018.




                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE
